Case 20-71228-pmb           Doc 92   Filed 03/05/21 Entered 03/05/21 11:58:14         Desc Main
                                     Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                              )
                                    )                CHAPTER 11
Areu Studios, LLC,                  )
                                    )                CASE NO. 20-71228-PMB
       Debtor.                      )
___________________________________ )

               WITNESS LIST AND EXHIBIT LIST OF SPOT ON CONTENT, LLC
                         FOR PLAN CONFIRMATION HEARING

         COMES NOW Spot on Content, LLC (“Spot on Content”), and submits its Witness List

and Exhibit List for the March 11, 2021 hearing on confirmation of Debtor’s Second Amended

Plan of Reorganization, and any reset hearings or continuations of that hearing (the “Hearing”) in

the above-referenced case.

         I.     Witnesses.

         Spot on Content may call the following as witnesses at the Hearing:

   1. Phillip Elden.
   2. Ozzie Areu.
   3. Steve Greenberg.
   4. Mary Propes.
   5. Eric Cape.
   6. Mike Phelps.
   7. Rene Jongsman.
   8. Bernie Palmer.
   9. Charles Lynch.
   10. Clayton Robert Barker, III, Esq.
   11. Gannon Murphy.
   12. Rob Faulkner.
   13. Bill Stanford.
   14. Katie Goodman.
   15. Cameron McCord.
   16. James O’Neil, MAI.
   17. C. Clayton Davie, MAI.

         II.    Exhibits.


                                                 1
Case 20-71228-pmb       Doc 92    Filed 03/05/21 Entered 03/05/21 11:58:14            Desc Main
                                  Document     Page 2 of 3



   1. Debtor’s Schedules of assets and liabilities, and Statement of Financial Affairs.
   2. Debtor’s Amended Schedules of assets and liabilities.
   3. Good Deed 317, LLC’s Schedules of assets and liabilities, and Statement of Financial
       Affairs.
   4. Cushman & Wakefield appraisal of property of Good Deed 317, LLC, dated as of
       September 30, 2020.
   5. Second Amended Plan of Reorganization of Areu Studios, LLC.
   6. Liquidation Analysis prepared by Spot on Content.
   7. First Amended Plan of Reorganization of Areu Studios, LLC.
   8. Budget to First Amended Plan of Reorganization of Areu Studios, LLC.
   9. Loan agreement between Areu Studios, LLC and Maxx Upside, LLC.
   10. First Amended Disclosure Statement of Areu Studios, LLC.
   11. Security Agreement between Areu Studios, LLC and TP Krog, LLC.
   12. Correspondence between counsel for Spot on Content, LLC and counsel for Debtor
       regarding Maxx Upside, LLC as improperly provided for in Plan.
   13. Operating Report of Areu Studios, LLC filed 12/15/20.


       Spot on Content reserves any rights that exist to call additional witnesses, or introduce

additional documents, including for purposes of rebuttal or impeachment, and to further amend

this Witness List and Exhibit List as appropriate and as may be permitted by the Court.

       Dated: This 5th day of March, 2021.

                                                    Respectfully Submitted,

                                                    By: /s/ Michael Robl
                                                    Michael D. Robl
                                                    Georgia Bar No. 610905
                                                    Counsel for Spot on Content, LLC
ROBL LAW GROUP LLC
3754 LaVista Road, Suite 250
Tucker, Georgia 30084
(404) 373-5153 (telephone)
(404) 537-1761 (facsimile)
michael@roblgroup.com (e-mail)




                                                2
Case 20-71228-pmb       Doc 92    Filed 03/05/21 Entered 03/05/21 11:58:14          Desc Main
                                  Document     Page 3 of 3




                               CERTIFICATE OF SERVICE

       This is to certify that I have on this day served the foregoing Witness List and Exhibit

List using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this

document and an accompanying link to this document to the following parties who have appeared

in this case under the Bankruptcy Court’s Electronic Case Filing program.


       Dated: This 5th day of March, 2021.

                                                   Respectfully Submitted,

                                                   By: /s/ Michael Robl
                                                   Michael D. Robl
                                                   Georgia Bar No. 610905
                                                   Counsel for Spot on Content, LLC
ROBL LAW GROUP LLC
3754 LaVista Road, Suite 250
Tucker, Georgia 30084
(404) 373-5153 (telephone)
(404) 537-1761 (facsimile)
michael@roblgroup.com (e-mail)




                                               3
